Case: 17-15587   Date Filed: 06/12/2018   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 17-15587
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:17-cv-24273-CMA



SHAWN MARCOS HENRY,

                                                      Plaintiff - Appellant,

                                   versus

STATE OF FLORIDA,
d.b.a. Lisa Kreeger,

                                                      Defendant - Appellee.

                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 12, 2018)

Before TJOFLAT, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 17-15587     Date Filed: 06/12/2018    Page: 2 of 3


      Shawn Henry, proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint against the State of Florida. The district court dismissed

Henry’s complaint without prejudice because he failed to comply with the rules for

pleadings set out in the Federal Rules of Civil Procedure. After careful review, we

affirm.

      We review for abuse of discretion a district court’s dismissal for failure to

comply with the rules of the court. Zocaras v. Castro, 465 F.3d 479, 483 (11th

Cir. 2006). Even though we construe pro se pleadings liberally, pro se litigants

must nonetheless comply with the court’s procedural rules. Albra v. Advan, Inc.,

490 F.3d 826, 829 (11th Cir. 2007).

      Federal Rule of Civil Procedure (“Rule”) 41(b) provides that “[i]f the

plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b). Although the plain language of Rule 41(b) suggests that a district court may

dismiss an action only upon a defendant’s motion, we have observed that a district

court may sua sponte dismiss a case under Rule 41(b). See Betty K Agencies, Ltd.

v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). In addition to its

authority under Rule 41(b), a district court “also has the inherent ability to dismiss

a claim in light of its authority to enforce its orders and provide for the efficient

disposition of litigation.” Zocaras, 465 F.3d at 483.


                                            2
               Case: 17-15587     Date Filed: 06/12/2018   Page: 3 of 3


      Rule 8 requires pleadings to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This means

that “a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks omitted). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      Henry’s complaint, even when read under the relaxed standard applicable to

pro se pleadings, fails to state a plausible claim for relief. Henry’s allegations

consist almost exclusively of statements of law disconnected from any factual

context. Despite these statements of law, Henry never articulates a cause of action

or identifies the legal basis for his complaint. Even though Henry lists the State of

Florida as the defendant on the caption page of his complaint, he fails to provide

any facts that would give rise to a claim against the state. The same is true of

Henry’s vague references to Lisa Kreeger, who is also listed in the caption. He

mentions Kreeger a few times throughout his complaint, but fails to identify her or

explain what she did that would give rise to a claim. The district court did not

abuse its discretion in dismissing Henry’s complaint for failure to comply with

Rule 8.

      AFFIRMED.


                                           3